Citation Nr: 1105178	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-13 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to May 1962.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 decision rendered by the Lincoln, 
Nebraska Regional Office (RO) of the Department of Veterans 
Affairs (VA).  
 
In July 2009, the Veteran testified at a hearing at the RO before 
the undersigned.  A transcript of the proceeding is of record.  


FINDING OF FACT

Affording the Veteran the benefit of the doubt, bilateral hearing 
loss disability was incurred during active duty service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss 
disability have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.385 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide. 

In addition, the VCAA notice requirements apply to all five 
elements of a service connection claim: Veteran status, existence 
of a disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In March 2008 correspondence, VA advised the Veteran of the 
criteria for service connection. 

VA has also assisted the Veteran by obtaining VA outpatient 
treatment records.  The Veteran indicated that he has no further 
evidence to provide.  The Veteran underwent a VA examination in 
July 2008.   

In this case, the Board is granting the full benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.

II.  Analysis

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. 
App. 247 (1999).  

Service connection may also be granted for certain chronic 
disease when manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2010), 
entitlement to service connection may be established by two other 
means-chronicity and continuity of symptomatology.  Chronicity is 
established if the appellant can demonstrate (1) the existence of 
a chronic disease in service and (2) present manifestations of 
the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. 
Cir. 2008).  Continuity of symptomatology may be established if 
the appellant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of postservice continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Kent v. 
Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 
3.303(b).  

Impaired hearing will be considered a disability for VA purposes 
when the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).  

The Board has reviewed the evidence of record and, after 
affording the Veteran the benefit-of-the-doubt, finds that the 
criteria for service connection for bilateral hearing loss has 
been met.  First, there is evidence that the Veteran has a 
current disability manifested by bilateral hearing loss.  In this 
respect, VA audiologic examination in July 2008 revealed current 
evidence of hearing loss disability.  

In determining whether a current hearing loss disability is 
related to the Veteran's active service, the Board is charged 
with considering the disability on the basis of the places, types 
and circumstances of his service.  38 C.F.R. § 3.303(a) (2010).  
Here, the Veteran contends that he was exposed to acoustic trauma 
when serving as a Morse code radio operator when stationed in the 
Philippines.  Specifically, he stated that he was required to 
wear headphones all day to listen to Morse code.  He described 
incidents where the noise in the headphones would explode in his 
ears and cause him to throw down his headset.  (See Transcript at 
7.)  These incidents, reportedly, occurred daily and without 
warning.  

Records obtained support his contention.  His DD-214, for 
instance, describes his primary MOS as a Morse Intercept 
Operator.  The records further document one incident, in May 1960 
when the Veteran reported for medical treatment with complaints 
of fullness in the right ear.  He stated that he heard the ear 
drum pop.  A physical examination revealed a ruptured tympanic 
membrane and the accumulation of earwax.  A discharge examination 
in April 1962, however, did not reveal evidence of a hearing loss 
disability.  

The Board has also considered the Veteran's lay testimony.  In 
this respect, during the hearing before the undersigned, the 
Veteran stated that the onset of tinnitus on and off since active 
duty service and hearing loss was since the late 1970's.  (See 
Transcript at 15.)  It is significant that the RO has essentially 
conceded exposure to acoustic trauma by virtue of the March 2009 
decision in which it granted service connection for tinnitus.  
The Veteran is competent to testify to in-service acoustic 
trauma, in-service symptoms of hearing loss, and post-service 
symptoms of hearing loss because the symptoms are capable of lay 
observation.  Charles v. Principi, 16 Vet. App 370, 374-75 
(2002).  

The Board acknowledges that there is a lack of contemporaneous 
medical evidence showing a hearing loss disability for many years 
following discharge from service.  The Board has considered such 
as a factor in determining the credibility of lay evidence.  See 
generally Maxson v. Gober, 230 F.3d. 1330 (Fed. Cir. 2000); 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, 
however, finds the Veteran's lay statements are credible, and 
therefore finds that there is evidence of in-service incurrence 
and continuity of symptomatology of a hearing loss disability.  

Turning to the VA examination results, the examiner in July 2008, 
and in the supplemental opinion in October 2008, acknowledged the 
Veteran's exposure to "shrill loud" noise while working as a 
radio operator during service.  He also acknowledged that since 
the Veteran had complaints of tinnitus since service, it was at 
least as likely as not that tinnitus was incurred during service.  
The examiner stated, however, that due to the normal audiology 
findings upon discharge, it was less likely as not that a current 
hearing loss disability was related to service.  

In determining the probative value of the VA examiner's opinion, 
the Board is cognizant of the Court's guidance in Nieves-
Rodriguez v. Peake.  In that case, the Court stated that when VA 
undertakes to provide a medical examination or obtain a medical 
opinion, the relevant inquiry is whether "the examiner providing 
the report or opinion is fully cognizant of the claimant's past 
medical history."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
301 (2008).  Here, the examiner stated that he reviewed the 
Veteran's claims file.  However, the examination report contains 
no reference to the in-service event that resulted in a ruptured 
tympanic membrane.  As such, the opinion that the current hearing 
loss is less likely related to service is not afforded 
significant probative weight.  

Given such, and given the Veteran's other credible lay testimony 
regarding the exposure to acoustic trauma in service, and 
continuity of symptomatology, the Board finds that the evidence 
is essentially balanced both for and against the claim.  

In cases such as these, the benefit-of-the-doubt rule, codified 
at 38 U.S.C.A. § 5107 provides that:

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  

The implementing regulation at 38 C.F.R. § 3.102 restates the 
provision in terms of "reasonable doubt." 

Evidence is in "approximate balance" when the evidence in favor 
or and opposing the veteran's claim is found to be almost exactly 
or nearly equal.  The statutory benefit of the doubt rule applies 
when the factfinder determines that the positive and negative 
evidence relating to a veteran's claim are "nearly equal," thus 
rendering any determination on the merits "too close to call."  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

Accordingly, the Board finds, after affording the Veteran the 
benefit of the doubt, the criteria for service connection for 
bilateral hearing loss disability has been met.  Accordingly, the 
benefit sought on appeal is granted.  


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


